Name: 2012/808/CFSP: Political and Security Committee Decision Atalanta/4/2012 of 18Ã December 2012 on the appointment of an EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: criminal law;  EU institutions and European civil service;  European construction;  Africa
 Date Published: 2012-12-21

 21.12.2012 EN Official Journal of the European Union L 352/46 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/4/2012 of 18 December 2012 on the appointment of an EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2012/808/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Operation Commander). (2) On 15 June 2011, the PSC adopted Decision Atalanta/2/2011 (2) appointing Rear Admiral Duncan POTTS as EU Operation Commander. (3) The United Kingdom has proposed that Rear Admiral (designate) Robert TARRANT replace Rear Admiral Duncan POTTS as EU Operation Commander. (4) The EU Military Committee supports that proposal. (5) In accordance with Article 5 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral (designate) Robert TARRANT is hereby appointed EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast as from 16 January 2013. Article 2 Decision Atalanta/2/2011 is hereby repealed. Article 3 This Decision shall enter into force on 16 January 2013. Done at Brussels, 18 December 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 158, 16.6.2011, p. 36.